Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is a response to the following:

    PNG
    media_image1.png
    74
    400
    media_image1.png
    Greyscale

As filed, claims 25-28 are pending; and claims 1-24 are cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 1/25/2021 has been considered by the Examiner.


Examiner’s Amendment
	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 

In claims 25 and 26 (pg. 3 of 11 and 7 of 11), amend the following: 
Before “wherein two or more R optionally join to form a ring or rings”;
After “and -C6-C14 heteroaryl,”; and
Insert -- or --.

(The abovementioned amendment is used to correct minor language informality, which was previously incorporated into the compound claims of parent application No. 15/070,549, which is now U.S. Patent No. 10,870,706.)

In claims 27 and 28, amend the following: 
Before “lymphomas”;
After “leukemias”; and
Delete “and”; and
Insert – or --.

(The abovementioned amendment is used to correct minor language informality, which is to recite the claims in alternative.)

Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
The instant invention pertains to a method of treating cancer via a compound of instant formula (IIIA) or (IIIB).  The instant compounds were previously found to be free of prior art in parent application No. 15/070,549 (which is now U.S. Patent No. 10,870,706).  Accordingly, the method of treating cancer via the compound thereof is also free of prior art; i.e. novel and non-obvious.
Maderna (see IDS filed 1/25/2021).  The instant compounds are patentably distinct from the compound disclosed in Maderna because the presence of instant variable F1 and F2. One of skill in the art would not be motivated to modify the prior art compounds and arrive at the presently claimed invention with a reasonable expectation of success and identical activity.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Claims 25-28 are allowed.
Claims 1-24 are cancelled.

Telephone Inquiry	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PO-CHIH CHEN whose telephone number is (571)270-7243. The examiner can normally be reached Monday - Friday 10:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PO-CHIH CHEN/Primary Examiner, Art Unit 1626